 143
 
BEST CENTURY BUFFET
,
 
INC
.
 
 
358 NLRB No. 23
 
Century Restaurant and Buffet, Inc., d/b/a Best Ce
n-
tury Buffet, Inc. and Century Buffet Grill, LLC 
and
 

Case 22

CA

029242
 
March 26
, 2012
 
DECISION AND 
ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
   
On May 2, 2011, Administrative Law Judge Steven 
Davis issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, and the Acting 
General Counsel filed an answering brief.
  
Additionally, 
the Acting General Counsel filed cross
-
exceptions with 
supporting argument. 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel. 
 
The Board has considered the decision and the record 
in
 
light of the exceptions and briefs and has decided to 

1
 
and conclusions and 
                                        
                  
 
1
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The 
Board

s established policy is not to overrule an admini
s-
trative law judge's credibility resolutions unless the clear preponderance 
of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188
 
F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.
 

that the Respondent violated Sec. 8(a)(3) and (1) of the Act by di
s-
charging
 
Li Xian Jiang (Jessica).  We find it unnecessary to pass, ho
w-

unconditional  offer of reinstatement to Jessica following her discharge, 
as this is a matter properly left for the compliance s
tage of this procee
d-
ing.
 
 
See
,
 
e.g.
,
 
Home Insulation Service
, 255 NLRB 311, 314 fn. 12 
(1981), enfd. 665 F.2d 352 (5th Cir. 1981).  
 

8(a)(1) of the Act when it stopped providing employees wi
th transpo
r-
t
a
tion to and from work, Member Hayes finds it unnecessary to pass on 

such finding does not materially affect the remedy.
 

t violated Sec. 
8(a)(1) by questioning employees about protected conduct during dep
o-

F
ederal wage
-
and
-
hour lawsuit against 

Guess?, Inc.
, 339 
NLRB 432 (2003), we conclude, in
 
agreement with the judge, that the 

employees were not relevant to the 
F
ederal court proceeding and, a
c-
cordingly, were unlawful.  With respect to questions concerning the 
union membership and 
activities of the deposed employees themselves, 
we conclude that even assuming arguendo that the questions were 
relevant to the wage
-
and
-


i-
ality in
terests under Sec. 7 of the Act.  Member Hayes joins his co
l-

Sec. 8(a)(1) by questioning employees about the 
u
nion membership of 
other employees.  Member Hayes finds it unnecessary to pass
 
on the 
to adopt the recommended Order as modified and set 
forth in full below.
2
  
 
A
MENDED 
C
ONCLUSIONS 
O
F 
L
AW
 
Add the following as Conclusion of Law 9
 
to the 

 

By coercively interrogating employees about co
n-
duct protected by Section 7 of the Act, the Respondent 

 
A
MENDED 
R
EMEDY
 

decision, w
e sh
all order the 
Respondent
 
to make unit 
employees whole for any losses suffered as a result of 
its 
unilateral changes,
 
including 
requiring employees to pay 
for their meals
, e
liminating 
the
 
employee

 
transportation 
benefi
t,
3
 
r
educing the work hours of employ
ees
, and 
r
e-
quiring employees to sign in and sign out for work each 
day
.  The make
-
whole remedy shall be computed in a
c-
cordance with 
Ogle Protection Service, 
183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), 
with interest 
                                        
                                        
            
 

d-
ent were similarly unlawful, as any such findings are cumulative and do 
not affect the remedy.
 

additional evidence. 
 
The evidence the Respondent seeks to adduce has 
not been shown to be newly discovered or previously unavailable, as 


all 


credibility resolutions.  See 
Alta Bates Summit Medical Center
,
 
357
 
NLRB 
259, 260
 
(2011); 
Precoat Metal
s
, 341 NLRB 1137, 1137 fn. 1 
(2004).
 
2
 

shall be made whole for any loss of earnings and other benefits suffered 
as a result of the unlawful unilateral changes in terms and conditions of 
employ
ment
.  
 

n-
clude the standard remedial language for the violations found.  We shall 
further modify the 
recommended 
Order to include a provision requiring 
the Respondent to post the notice in both
 
English and Chinese.  Al
t-
hough the judge referenced this requirement in the remedy section of 
his decision, he inadvertently omitted it from his recommended Order.  
We shall also substitute a new notice to conform to the Order as mod
i-
fied.
 
For the reasons
 
stated in his dissent in 
J. Picini Flooring
, 356 NLRB 
11
 
(2010), Member Hayes would not require electronic distribution of 
the notice.  
 
3
 

that the Respondent stopped providing its employe
es with the transpo
r-
tation benefit.  At one point, the judge stated that Union Vice President 
Fong Chun Tsai (Tony) credibly testified that by July 22, 2009
,
 
the 
Respondent was no longer driving the employees to and from work. 
Later in his decision, howeve
r, the judge stated that the transportation 
change occurred in early August 2009.  Because the resolution of this 
discrepancy would not affect our findings, we shall leave this matter to 
the compliance stage of this proceeding.
 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
144
 
at the rate prescribed in 
New Horizons
,
 
283 NLRB 1173 
(1987), compounded
 
daily as prescribed in 
Kentucky 
River Medical Center
, 
356 NLRB 
6
 
(2010)
.
 
ORDER
 
The National Labor Relations Board 
o
rder
s that the 
Respondent, 
Century Restaurant and Buffet, Inc., d/b/a 
Best Century Buffet, Inc
. and Century Buffet Grill, LLC, 
Clifton, New Jersey, its officers, agents, successors, and 
assigns, 
shall 
 
1. 
 
Ceas
e and desist from
 
(a
) 
U
nlawfully interrogating employees about conduct 
protected by Section 7 of the Act.
 
 
(b) 
Discharging 
employees because
 
of their union and 
other protected concerted activities.
 
(c) Changing the terms and conditions of employment 
of its unit employees
 
because of their union
 
or other pr
o-
tected concerted activities
.
 
(d) 
C
hanging the terms and conditions of employment 
of its 
unit employees without first notifying the Union 
and giving it an opportunity to bargain
.
 
 
(e) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 
2. 
Tak
e
 
the following affirmative action necessary to 
effectuate the policies of the Act. 
 
(a) 
Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-
ployees, notify and, on request, bargain with the Union
, 
318 Res

 
as the exclusive colle
c-
tive
-
bargaining representative of employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time and regular part
-
time wait staff employed 
by the Respondent at its Clifton, NJ restaurant, exclu
d-
ing professionals, 
and guards and supervisors as d
e-
fined in the Act.
 
 
(b
)
 
R
escind the 
following 
changes in terms and cond
i-
tions of employment 
of
 
its unit employees that w
ere
 
u
n-
lawfully
 
implemented on
 
and after June 10, 2009
: 
requi
r-
ing employees to pay for their meals
, e
limin
ating 
the
 
employee

 
transportation benefi
t, r
educing the work 
hours of employees
, and 
requiring employees to sign in 
and sign out for work each day
.
 
(c) Make unit employees whole for any loss of ear
n-
ings and other benefits suffered as a result of the unla
w-
ful 
changes 
implemented on and after June 10, 2009, 
in 
the manner set forth in the remedy section of th

 
decision
 
as amended in this decision
.
 
(
d
) Within 14 days
 
from the date of th
is
 
Order, offer 
Li 
Xian Jiang (Jessica) 
full reinstatement to her 
former job 
or, if that job no longer exists, to a substantially equiv
a-
lent position, without prejudice to her seniority or any 
other rig
hts or privileges previously enjoyed.
 
(
e
) Make 
Li Xian Jiang (Jessica)
 
whole for any loss of 
earnings and other benefits
 
suffered as a result of the 
discrimination against her in the manner set forth in the 
remedy section of
 

.
 
(
f
) Within 14 days from the date of th
is
 
Order, remove 
from its files any reference to the unlawful discharge
 
of 
Li Xian Jiang (J
essica)
, and
,
 
within 3 days thereafter
,
 
notify 
Li Xian Jiang (Jessica)
 
in writing that this has 
been done and that the discharge will not be used against 
her in any way.
 
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional
 
Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic co
py of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(h) Within 14
 
days after service by the Region, post at 
its Clifton, New Jersey facility copies of the attached 


English and Chinese
.
4
 
Copies of the notice, on forms provided by the Regional 
Director for Region 22, after being signed by the R
e-

ted by 
the Respondent and maintained for 60 consecutive days
 
in conspicuous places, including all places where notices 
to employees are customarily posted.  In addition to 
physical posting of paper notices, notices shall be di
s-
tributed electronically, such as by email, posting on an 
intranet or an internet site, an
d/or other electronic means, 
if the Respondent customarily communicates with its 
employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the 
even
t that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil
i-
ty involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the n
o-
tice to all current employees and f
ormer employees e
m-
ployed by the Respondent at any time since July 2009.
 
(i) Within 
21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region 
a
t-
                                        
                  
 
4
 
If this Order is enforced 
by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National La

 
 BEST CENTURY BUFFET
,
 
INC
.
 
145
 
testing to the steps 
that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE 
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act 
together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities. 
 
 
W
E WILL NOT
 
unlawfully interrogate you about co
n-
duct protected by Section 7 of the Act
.
 
W
E WILL NOT
 
discharge you because of your uni
on and 
other protected concerted activities.
 
W
E WILL NOT
 
change the terms and conditions of your 
employment 
because of your union
 
or other protected 
concerted activities
.
 
W
E WILL NOT
 
change the terms and conditions of e
m-
ployment of our unit employees witho
ut first notifying 
the Union and giving it an opportunity to bargain
.
 
W
E WILL NOT
 
i
n any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL
,
 
before implementing any c
hanges in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

collective
-
bargaining representative of employees in the 
following bargai
ning unit:
 
 
All full
-
time and regular part
-
time wait staff employed 
by 
us
 
at 
our
 
Clifton, N
ew 
J
ersey 
restaurant, excluding 
professionals, and guards and supervisors as defined in 
the Act.
 
 
W
E WILL 
r
escind the following changes in the terms 
and conditions o
f employment for our unit employees 
that were implemented on
 
and after June 10, 2009
: 
r
e-
quiring unit employees to pay for their meals, elimina
t-
ing their transportation benefit, reducing their work 
hours, and requiring them to sign in and sign out for 
work 
each day. 
 
W
E WILL 
make unit employees whole for any loss of 
earnings and other benefits suffered as a result of the 
unlawful changes in terms and conditions of employment 
implemented on and after June 10, 2009.
 
W
E WILL
, within 14 days from the date of the
 

Order, offer 
Li Xian Jiang (Jessica) 
full reinstatement to 
her former job or, if that job no longer exists, to a su
b-
stantially equivalent position, without prejudice to her 
seniority or any other rights or privileges previously e
n-
joyed.
 
W
E WILL 
ma
ke 
Li Xian Jiang (Jessica)
 
whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against her. 
 
W
E WILL

Order, remove from our files any reference to the unla
w-
ful discharge of 
Li Xian Jiang (Jessica)
, and 
WE WILL
, 
within 3 days thereafter, notify 
Li Xian Jiang (Jessica)
 
in 
writing that this has been done and that the discharge will 
not be used against her in any way
.
 
C
ENTURY 
R
ESTAURANT AND 
B
UFFET
,
 
I
NC
.,
 
D
/
B
/
A 
B
E
ST 
C
ENTURY 
B
UFFET
,
 
I
NC
.
 
AND 
C
ENTURY
 
B
UFFET 
G
RILL
,
 
LLC
 
 
 
Bert Dice
-
Goldberg, Esq., 
for the General Counsel.
 
Benjamin B. Xue, Esq
.
 
(Law Offices of
 
Benjamin B. Xue, P.C
.), 
of New York, New York, for the Respondent.
 
 
Fong Chun Tsai, Vice President, 
for the Uni
on
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
S
TEVEN 
D
AVIS
, Administrative Law Judge
.
 
Based on a 
charge and a first amended charge filed by 318 Restaurant 

7, 2010, respectively, a complaint was issued on May 
24, 2010
,
 
against Century Buffet and Restaurant, Inc. 
 
The complaint was amended at the hearing to change the 
name of the Respondent to Century Restaurant and Buffet, Inc., 
d/b/a Best Century Buffet, Inc., and Century Buffet Grill,
 
LLC. 
(Respondent or Employer).
1
 
 
The complaint alleges, and the Respondent admits that the 
appropriate collective
-

-
time 
and regular part
-
time wait staff employed by it at its Clifton, NJ 
restaurant, excluding professio
nals, and guards and supervisors 

allegation that since June 10, 2009, the Union has been the 
designated exclusive collective
-
bargaining representative of the 
unit and since then the Union has been
 
recognized as the repr
e-
sentative by the Respondent. 
 
The complaint, as amended, alleges that the Respondent u
n-
lawfully discharged employee Li Xian Jiang (Jessica).The 
complaint further alleges that the Respondent, in violation of 
Section 8(a)(
3
) and (
1
) o
f the Act, unlawfully (a) implemented 
a new policy requiring unit employees to pay for their meals
,
 
                                        
                  
 
1
 
GC
 
Ex
h
. 7.
 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
146
 
(b) eliminated the employee transportation benefit for unit e
m-
ployees
,
 
(c) reduced t
he work hours of unit employees, 
and (d) 
implemented a new procedure req
uiring unit employees to sign 
in and sign out for work each day, all because they joined and 
assisted the Union and engaged in concerted activities. It is also 
alleged that the Respondent, in violation of its 8(a)(5) oblig
a-
tion to bargain with the Union, t
ook these actions without ha
v-
ing given prior notice to the Union or affording it an opportun
i-
ty to bargain with it concerning such actions.
 
The complaint also alleges that on about July 12, 13
,
 
and 15, 

ts 
agent, interrogated employees about their union activities and 
the union activities of other employees. The complaint further 
alleges that Ko Fun Yeung (Peter), the owner of the Respon
d-
ent, was a supervisor and agent of the Employer, and also that 
Kam C
hue Lam a/k/a Steven Lam, head waiter, was a superv
i-
sor and agent of the Respondent.
2
 
 

the complaint and asserted certain affirmative defenses. On 
August 3, 4, November 18, and December 9, 2010, a 
hearing 
was held before me in Newark, New Jersey.
3
 
On the entire 
record including my observation of the demeanor of the wi
t-
nesses, and after considering the briefs filed by the General 
Counsel and the Respondent,
4
 
I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
J
URISDICTION AND LABO
R ORGANIZATION STATU
S
 
The Respondent, a New Jersey corporation having its place 
of business in Clifton, New Jersey, has been engaged in the 
operation of a restaurant. During the past 12 months, the R
e-
spondent has derived gross revenues 
from its operations in 
excess of $500,000, and has purchased and received at its f
a-
cil
i
ty goods and m
aterials valued in excess of $5
000 directly 
from suppliers located outside New Jersey. The Respondent 
admits and I find that it is an employer engaged in c
ommerce 
within the meaning of Section 2(2), (6)
,
 
and (7) of the Act.
 
The Respondent also admits and I find that the Union is a l
a-
bor organization within the meaning of Section 2(5) of the Act. 
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
A. The Identity of the 
Respondent
 
Century Buffet and Restaurant,
 
Inc. 
was owned by the wife 
of Yen Pang Yeung until she died in 2006. Her husband then 
assumed the business and changed its name to Best Century 
Buffet, Inc. Yen Pang Yeung was retired when he became the 
new owner, 
and did not work at the restaurant. Instead, as test
i-
                                        
                  
 
2
 
GC
 
Ex
h
. 24.
 
3
 
All quotations of the testimony of witnesses and the text of doc
u-
ments were taken verbatim from the hearing transcript and the doc
u-
ments themselves.
 
4
 
The Respondent included with its brief a 
m
otion to 
c
orrect 
t
ra
n-
script which General Counsel moved to strike. I denied the motion and 

m
otion. He thereafter 

c-
tions and disagreeing with others. I agr
ee with the changes in the tra
n-
script proposed by the Respondent as corrected by the General Counsel. 
Both documents are received in evidence as R. Ex
h
s
. 5(a) and (b). 
 
fied by Peter, Steven Lam operated the restaurant. Lam hired 
and fired employees, decided on the number of staff to be e
m-
ployed, the number of days they worked, and assigned them 
work and breaktimes. The
 
C
ompany was dissolved in Dece
m-
ber 2009. 
 
Ko Fung Yeung (Peter), the son of Yen Pang Yeung and his 
wife, stated that he became involved in the business on August 

m-
ployees, including signing company che
cks and paying their 
salaries. He stated that before that time, the workers were not 

the Union to manage his staff.  
 
Peter became the sole owner of the business on January 1, 
2010
,
 
and renamed
 
it Century Buffet Grill, LLC. The new bus
i-
ness retained most of the same furniture, equipment, dishes
,
 
and silver, for which Peter did not pay his father any compens
a-
tion. The business has remained in the same location since at 
least 2006. A sign on the o
utside of the restaurant which has 

 
The wait staff employees who were employed in 2009 and 
were on the Best Century Buffet, Inc. payroll were Rong Chen, 
Li Xian Jiang (Jessica), Ming Xia Jiang,
 
Rong Li (Lilly), and 
Jin Ming Lin (Ivan). Of those, Peter identified Rong Chen, 
Jessica, and Ivan as being members of the Union.
5
 
 
 
Also employed at that time were kitchen workers Xing 
Chen, Xiu Duan Chen, Kwok Leung Eng, Xuezhu Ke, Ying 
Yip Lee, Hua Juan
 
Li, Guo Zhong Lin, Ying Yu Mei, Sow Che 
Ong, Xiu Fang Pan, Bin Yang, Hua An Yang, Shaohong Yuan, 
Xuo Peng Zhang, 
and 
Hui Fang Zheng.
 
B. The Union Activities of the Employees
 
Employees Rong Chen, Li Xiam Jiang (Jessica), and Jin 
Ming Lin (Ivan) visited the
 

2009.
6
 
They spoke to Union 
V
ice 
P
resident Fong Chun Tsai 
(Tony).
7
 
They had a number of grievances about their working 
conditions. They complained that the wait staff was assigned to 

d cut vegetables, prepare 
wontons, and perform other work ordinarily done by the kitc
h-
en staff. 
 
They informed Tony that they were not paid a salary, the R
e-
spondent deducted money from their wages and from their tips, 
M
anager Lam shared in the tip pool, an
d that they had to pay 
for transportation to and from the restaurant. Tony said that he 
would locate an attorney who could help them. After their 
meeting, Rong Chen, Ivan, and Jessica spoke with each other 
about ways to improve their working conditions. 
 
C
. The Federal Lawsuit
 
On April 9, 2009, Rong Chen, Jessica, Ivan, and Jing Fang 
Lui filed a 
F
ederal 
l
awsuit against the Respondent, its owner 
Ko Fung Yeung (Peter) and Steven Lam pursuant to the Fair 
Labor Standards Act and the New Jersey Wage and Hour 
Law. 
                                        
                  
 
5
 
Rong Chen began wor
k for the Employer in September
 
2007 and 
joined the Union in late 
2008.
 
6
 
Rong Chen stated that she went to the Union alone at that time, and 

 
7
 
For ease in reading, the nicknames Ivan, Jessica, Peter
,
 
and Tony 
will be used. 
 
 BEST CENTURY BUFFET
,
 
INC
.
 
147
 
The suit alleges violations of minimum wage and overtime 

On May 29, Rong Chen, Ivan
,
 
and Jessica handed Peter a copy 
of the lawsuit. On June 22, a second amended complaint was 
filed by th
e same employees against the same defendants for 
the same causes of action. The Respondent hired the law firm 
of Wong, Wong
,
 
and Associates to represent it. 
 
D. The June 10 Meeting
 
On June 1, 2009, the Union filed a petition for an election 
with the Board 
seeking a unit of wait staff employees. To
ny 
testified that in early June
 
2009 Wong Chun Chen (Steven 
Wong), a community activist in Chinatown
,
 
called him and said 
that he represented the Employer, and wanted to meet with him. 
Wong asked him what the Union
 
was demanding. Tony replied 
that the Employer should voluntarily recognize the Union. 
Wong replied that the Employer would recognize the Union but 
wanted it to withdraw the election petition. Tony stated that he 

the Union would 
be recognized and would withdraw its election petition. 
 
Peter testified that he asked Steven Wong to help him r
e-
solve the federal lawsuit and the NLRB election case, and 
asked Wong to arrange a meeting with the Union for that pu
r-
pose. He t
old Wong that a law firm represented him, but neve
r-
theless asked Steven Wong to set up the meeting. 
 

for the Union were Tony, another 
u
nion representative, and 
Ivan
,
 
and Rong Chen. The Respondent wa
s represented by its 
owner
,
 
Peter, his ex
-
wife, and his ex
-
father in law. Peter stated 
that he believed that Wong and Tony both represented the U
n-
ion. 
 

a-
ther, the owner of the restaurant,
 
appear on June 10. At the 
meeting, Peter advised that he was given a power of attorney 
from his father that day either transferring the business to his 
name or authorizing him to operate the business, and in fact he 

t that time. 
 
The durable general power of attorney, dated June 10, 2009, 

 
 
Yen Pang Yeung appoints Ko Fung Yeung at 166 Main Av
e-
nue, Clifton, NJ, my attorney
-
in
-
fact to act in my name, place 
and 
stead to conduct all types of transactions including real 
e
s
tate transactions, business operations, all other matters in 
connection with the restaurant business located at 166 Main 
Avenue, Clifton, NJ including but not limited to managing 
and operating sai
d restaurant and any litigation matter in co
n-
nection therewith. 
 
 
Peter testified that the power of attorney gave him the a
u-


u-
thori
ty to operate this business and he has the power to negot
i-

 
Tony stated that at the meeting, Wong explained to Peter 


 
that is able to bargain with 

if he was willing to voluntarily recognize the Union and Peter 

you understand if you do sign this and h
e signed. He said he 

agreement, which was written in English, and sign it. Peter did 
not ask for a Chinese translation before he signed it. Tony said 
that he told Peter that he included his title,
 

-
president of 


,
 
and 

follows:
 
 
Best Century Buffet Inc. (formerly d/b/a
 
Century Buffet & 
Restaurant) hereby recognizes 318 Restaurant Workers Union 
as the exclusive representative for the purposes of collective 
bargaining for the employees in the following appropriate 
unit:
 
 
All the full time and regular part
-
time wait
-
staffs
 
employed by 
the Best Central Buffet Inc. which locates at 166 Main Av
e-
nue, Clifton, New Jersey. And excluding guards, professio
n-
als, and supervisors as defined in the National Labor Rel
a-
tions Act, as amended.
 
 
Both parties agree the appropriate unit has 5
 
wait
-
staffs. The 
undersigned employer and the Third Party checked the union 
authorization cards which showed that union has 3 out 5 wait
-
staffs currently work in the restaurant signed the union autho
r-
ization cards. 
 
 
Tony denied making any threats or prom
ises to Peter or 
Wong before the letter was signed, specifically denying that he 
promised that the 
F
ederal wage and hour lawsuit would be 
withdrawn if Peter executed the agreement. In fact, Tony stated 
that the 
F
ederal lawsuit was not even discussed prior 
to the 
execution of the recognition agreement. Rather, Tony stated 
that he promised to withdraw the petition for an election if P
e-
ter signed the document, and indeed, the Union withdrew the 
petition the following day. Employees Rong Chen and Ivan 
essential

 
Tony testified that following the execution of the recognition 

i-
tions of employment. The employees complained that they 
should not have to perform side work for whic
h they were not 
paid, and Tony asked Peter to stop assigning the waiters to such 
work.
8
 
Tony first stated that Peter said that he would consider 
the request, but then testified that Peter agreed that he would no 
longer require the waiters to do such work. 
Rong Chen and 
Ivan testified that in late July, the wait staff was no longer r
e-
quired to do side work.
9
 
Peter testified that he agreed to stop 


 
T
he employees also protested 
M

a share of tips. Tony told Peter that Lam is a manager and 

                                        
                  
 
8
 
Tony and Ivan testified that it was a commo
n practice in the indu
s-
try for waiters to perform side work. 
 
9
 
Peter said that, as of January 1, 2010, he no longer required the 
wait staff to do side work.  
 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
148
 
speak with Lam about the matter and promised to call the U
n-
ion with an answe
r. 
 
Another grievance presented in behalf of the workers was 
that when they were hired they were promised free transport
a-
tion to and from Chinatown to the restaurant, but when the 
employees be
gan work they were charged $5
 
per day for the 
trip by Steven Lam
 
who drove them to and from work. Tony 
asked Peter to stop charging the workers for transportation, or 
to reimburse them the amount that they had to pay. Peter r
e-
plied that he would think about it. 
 
Peter testified that his reply to the demand for reimburs
ement 


$6
 
per day for transportation. As a counteroffer, the Union 
demanded $10 per day. No agreement was reached on rei
m-
bursing employees for their transportation costs. 
 
Tony also told Peter t
hat the workers complained that they 
received no wages from the Employer. Rather, they were paid 

o-
tested the fact that the Employer charged the employees 16
 
percent
 
from the tips included in cre
dit card sales each day. The 
Employer also deducted from their pooled tips a total of $54 on 
weekdays and $90 on weekends. Peter said that he would speak 
to his accountant about that matter. 
 
Tony told Peter that he must pay the workers their correct 
hourl
y wages. He conceded that in order to properly compute 
the sums owed the Employer must have a record of the total 
number of hours that each employee worked each day. Tony 
further agreed that such a record may be made by having the 
workers sign in and out e
ach day or the Employer itself can 
keep such a record, noting when the employee enters and leaves 
the premises. 
 
Peter testified that Tony and Wong spoke to him about how 

follow their advice; t
hat he had to listen to them. He quoted 

that was done, Peter would not need an attorney and can save 
much money. They spoke to him about settling the 
F
ederal 
court case and mentioned different
 
amounts of money it would 
take to resolve that case. Peter replied that he could not afford 
the sum of money demanded. In his 
F
ederal court deposition, 

negotiating regarding the lawsuits suing th

 
Peter clearly testified that he signed the recognition agre
e-
ment so the NLRB election petition would be withdrawn, quo
t-

 
this case 
would be cancelled


the
 
Union withdrew the petition immediately after the meeting. 
 


not read it, and that the document was not translated into Ch
i-
nese. His 
testimony that he did not understand English is belied 
by his further testimony that he wrote notes during this hearing 
in English but claimed that he did not know what he wrote, and 
that he read the English depositions of his father and Steven 
Lam. Althou

the document to his attorney before he reviewed it, he did not 
state that he asked to do so. Further, he stated that he did not 
need to ask for permission to have his attorney review it b
e-
cause those at 
the meeting said that the matter could be taken 
care of right then, and he did not have to pay his attorney.
 
Tony stated that by the time of the meeting the 
F
ederal la
w-
suit had been filed, but he could not recall if the Respondent 
was represented by counse
l at that time, and he did not ask. 
Tony knew that Steven Wong was not an attorney. Tony did 
not recall if, on June 10, Peter told him that he had an attorney, 
or that he would not sign the recognition agreement until his 
attorney reviewed it. Tony has see
n Peter write and speak En
g-
lish and stated that Peter understands spoken English. Tony 
testified that he was aware that Wong was not authorized by 
Peter to enter into any agreement with him on June 10.  
 

me, he 
did not know what that term meant, but wrote it because Tony 


power of attorney from his father, that fact did not make him 

of Best Century Buffet. However, he also testified that he wrote 

n-
cel
ed. He incredibly testified that, even as of the date of the 
hearing, he
 
did not know what the voluntary recognition 
agreement meant. Indeed, Peter testified that he never volunta
r-
ily recognized the Union for the restaurant, and had he known 
that by signing it he was recognizing the Union he would not 
have signed it that day.
 
Peter further said that if he did not sign the agreement he b
e-
lieved that his employees would demonstrate in front of the 
restaurant. He was afraid of that possibility because such an 
action would affect his business, and the restaurant may have 
had to clo
se. 
 
As to the substance of the meeting, Peter testified that Tony 

that they wanted to work long hours. Peter promised to try to 
reduce the work hours, and in fact, after August 1, when the 


 
E. The July 22 Meeting
 
Peter testified that he requested that Wong arrange another 


requests since the last meeting, but the 
F
ederal court case had 
not yet been canceled. 
 
At a meeting on July 22 at which the same persons were pr
e-

F
ederal court case. When Tony said 
that the employees sought 
about $800,000, Peter expressed surprise and said that the 
amount should be reduced. Tony said that the employees would 
consider lowering that sum if the Employer improved their 


 
Tony asked Peter why Lam was still taking a share of e
m-

so. Peter replied that Lam was a waiter and not a manager, and 
as such he was entitled to share in the tips, offering to speak to 
L
am and advise the Union.  
 
Tony also told Peter that since the employees were no longer 
being driven to work by Lam, they were taking public transpo
r-
tation at a cost of $10 to $11 per day. Tony asked that Peter 
 BEST CENTURY BUFFET
,
 
INC
.
 
149
 
reimburse the workers for their transportatio
n costs, and Peter 
agreed to reimburse them up to $6 per day. The employees did 
not agree to that amount.
 

pay the workers $2.13 per hour as the regular rate, and $3.20 
per hour for overtime. He 
also told Tony that in August he 

correct wages due them.  
 
F. Further Events in July 
 
Tony spoke to the workers a few days after the July 22 mee
t-
ing, and learned that Lam was still taking a share of 
tips from 
the workers and that Peter did not reimburse the employees for 
their transportation expenses. Tony called Steven Wong and 
asked him to check with Peter as to these issues. Tony stated 
that shortly thereafter Wong called him and said that he could
 
not contact Peter, and that he no longer represented the E
m-
ployer. 
 
G. The Events in August
 
1. Meals 
p
rovided by the Employer
 
Rong Chen, Ivan
,
 
and Jessica testified that prior to the filing 
of the 
F
ederal lawsuit in April
 
2009, the Employer provided the 
w
orkers with three free meals per day from its buffet. However, 
in August 2009, Peter told them that the wait staff had to pay 
for the meals, at the price a customer pays, $33 or $35 per day 
during weekdays, and $45 per day on weekends. The amounts 
were ded
ucted from their base pay. Ivan testified that he b
e-
lieved that the kitchen workers, cashier, a part
-
time waiter
,
 
and 
the hosts were not charged for their meals. 
 
Rather than pay for their meals,
 
in September
 
2009, the 
workers ceased eating 
e
m
ployer 
provid
ed meals and began 
bringing their own food. Nevertheless, according to Rong Chen 
and Ivan, the Employer continued to deduct the cost of the food 
from their pay, from the time they began bringi
ng their own 
food until January
 
2010. 
 
Peter
 
testified that prio
r to August
 


work. Nevertheless, he worked at the restaurant and was aware 
that employees ate the buffet food as their meals and were not 
charged for their consumption
 
of the buffet food. Beginning in 
August, when the Union permitted him to manage the wait 
staff, he notified the workers that they would have to pay for 

and would agree to whatever way he wanted t
o run the resta
u-
rant. He also told them at that time that they had the right to 
bring their own food or buy it from another restaurant. 
 
Peter deducted from their net wages the money they owed 
for consuming the buffet food. He stated that when the workers 
stopped eating the buffet food he no longer charged them for 
meals and
,
 
in Jan
uary
 
2010, he stopped deducting money for 
the buffet meals the wait staff ate. According to Peter, he 
charged all the wait staff, including Steven Lam, whether they 
were members 
of the Union or not, the same amount for meals. 
He conceded that he did not advise the Union that he was going 
to charge the employees for eating the buffet food. 
 
2. Transportation
 
Rong Chen stated that when she was hired in Sep
tember
 
2007 she was intervi
ewed by a human resources agency in 
Chinatown where she spoke with Steven Lam who hired her. 
She asked for a job with transportation to work. Ivan testified 
tha
t when he was hired in February
 
2006, Lam told him that 
free transportation was provided with th
e job, but on his first 
day
 
of work he had to pay Lam $5
 
per day for ro
und 
trip tran
s-
portation to work. 
 
The workers paid Lam that sum from the start of their e
m-
ployment. Jessica stated that for 2
-
1/2
 
years she did not co
m-
plain to anyone about that payment
 
until she brought the 
F
ede
r-
al lawsuit, and did not ask the Employer for reimbursement for 
the money she paid. She acknowledged that Lam told her that 
he owned the car he used, and that it was not owned by the 
Employer. 
 
Rong Chen testified that she asked 
Lam to ask Peter to rei
m-
burse the workers for their transportation costs. Lam replied 
that if she discussed this issue she would be fired. 
 
As noted above, the 
F
ederal lawsuit included a claim for 
breach of contract. It is alleged that the plaintiffs and t
he E
m-
ployer and Lam orally agreed to provide free transportation to 
the workers to and from their homes each day, and that the 
defendants breached that employment contract by failing to 
provide free transportation. 
 
 
Rong Chen, Ivan
,
 
and Jessica testified 
that on August 7, 
2009, Lam told them that they should lie in 
F
ederal court by 
testifying that they paid him the transportation fee voluntarily, 
and if they did not testify in that manner he would not take 
them to and from work. They refused and thereafter
 
were not 
driven to and from work by Lam.
10
 
 
Jessica stated that following that conversation, she and the 
other two workers told Peter that Lam decided not to drive 

r-

,
 


a-
tion to work at a cost of about $16 per day. Thereafter, Rong 
Chen, Ivan
,
 
and Jessica were no longer driven to work by Lam. 
However, he continued to drive waitress Lilly
. 
 
Peter testified that employees were  not provided transport
a-
tion benefits by the Employer, transportation expenses were not 
reimbursed by the Employer, and it had not agreed to reimburse 
such costs. Further, the Employer did not pay Lam to drive the 
emp
loyees to and from work. Peter stated that Lam charged 
employees for transportation regardless of their union affili
a-
tion, and no employee complained to him that Lam was char
g-
ing them for that service.  
 

ersonal 
vehicle. He did not use a company car, and the Employer did 
not pay for his expenses such as gas, tolls, or repairs. Peter 
stated that in mid
-
August Lam stopped providing transportation 
to the workers for some unknown reason. Peter did not ask him 
to stop that service. 
 
                                        
                  
 
10
 
This date is apparently in error. Tony credibly testified that at the 
July 22 meeting the work
ers were no longer being driven to and from 
work by Lam. 
 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
150
 
3. Reduction in the 
w
ork 
h
ours of 
u
nit 
e
mployees and the 
r
e-
quirement 
t
hat 
e
mployees 
s
ign in and 
o
ut of 
w
ork
 
Jessica testified that before the 
F
ederal lawsuit was filed in 
April she worked 
5
 
to 
6
 
days per week,
 
from 12 to 13 hours per 
day,
 
from 10
 
a.m. to 10:30 p.m. However, in Au
gust
 
2009, her 
hours were changed by Peter so that she only worked 
5
 
days 
per week,
 
from 11
 
a.m. to 9:30 p.m., about 9
-
1/2
 
hours per day. 
Rong Chen and Ivan testified to essentially the
 
same changes in 
their workdays and schedule. Jessica noted that there was no 
change in the days of the week or the hours that the restaurant 
was open for business. She further noted that the hours of wait 
staff employee Rong Li (Lilly)
,
 
who was not a 
u
nio
n member,
 
and part
-

reduced. Ivan testified that the hours of the kitchen staff were 
not reduced. In addition, after Jessica was discharged in Se
p-
tember, two replacements,  Amy and Nicole, were hired. 
 
Rong
 
Chen and Ivan testified that when they began their e
m-
ployment in 2006 and 2007, respectively, they did not have to 
sign in and out of work when they arrived and when they left 
for
 
the evening. However
,
 
in August
 
2009, the wait staff was 
required to sign i
n and out. Rong Chen and Ivan stated that the 
part
-
time waiters and Steven Lam did not have to do so.
 
Pe
ter stated that prior to August
 
2009 the wait staff worked 
5
 
and
,
 
occasionally
,
 
6
 
day
s per week. Beginning in August
 
2009,
 
they worked 5 days per week. Peter claimed that he reduced the 

A
gent 

 

union activities, and stat

hours, not only those who were union members because bus
i-
ness was poor. However, the restaurant was open for the same 
hours and days each week. Further, each of the wait staff 
worked 8 hours overtime after Au
gust
 
2009 b
ecause, according 
to Peter, the wait staff and the Union requested that they work 
additional hours. 
 
Prior to
 
August
 
2009, the wait staff was not required to sign 
in and out of work. Peter testified that in order to calculate the 
amount of overtime wages t
o be paid, he had to maintain time 
records for the wait staff.
11
 
In August
 
2009, he began keeping 
records of their work time by instituting a policy of having 
waiters sign in and out of work. He denied instituting this pol
i-
cy in order to retaliate against e
mployees for their union activ
i-
ties. Rather, he claimed that Union 
A
gent Tony asked him to 
keep these time 
records beginning in August
 
2009. Accordin
g-
ly, he asked the wait staff to record the times they arrived at 
work and left for the day. He denied askin
g only the wait staff 
to record their hours, stating that he asked every employee to 
sign in and out.  
 
Peter further stated that until December 31, 2009, the kitchen 
workers were not required to sign in and out of work because 
they had a regular schedule.
 
However, at the time of the hea
r-
ing, they also signed in and out of work. 
 
                                        
                  
 
11
 
The Fair Labor Standard Act and the New Jersey Wage and Hour 
Law require that the Employer maintain such records. 
 
H. The Alleged Discharge of Li Xian Jiang (Jessica)
 
Jessica began work for the Respondent in May
 
2006. She left 
work for 
1
 
year to care for her newborn baby,
 
and then resumed 
work 
in May
 
2008. As set forth above, she spoke with her 
coworkers in the 
u
nion office about their working conditions, 
and she joined the Union in early 2009. 
 
Jessi
ca and Ivan stated that in July
 
2009 they received sep
a-
rate phone calls from Steven Lam who told
 
them that Peter told 
him that they were members of the Union, and that they should 
not come to work the following day. They did not work the 
next day and were not paid for the day, but they returned to 
work thereafter. 
 
Peter denied telling Lam to tell Je
ssica or Ivan not to come to 
work the next day because they were union members, stating 
that Lam wa
s not a manager in August
 
2009, and did not have 

However, Peter also testified that after he obtaine
d the power of 
attorney in June
 
2009, Lam hired the waiters, but after Au
gust
 
2009, when the Union permitted him to manage the workers, 
Lam had no management authority over the wait staff. Lam did 
not testify.
12
 
Jessica testified that on September 1, 2009, 
she had a misca
r-
riage. She phoned Peter on September 3 and recorded the call.
13
 
In material part, the conversation is as follows:
 
 
J
ESSICA
: Hi boss, this is Jessica.
 
P
ETER

 
J
ESSICA
: I have to take off for two weeks leave.
 
P
ETER
:
 
I see. Yo
u want to take off for two weeks 
leave. Is that right?
 
J
ESSICA
: Yes. I want to take off for two weeks leave, 

. . . 
I was pregnant. 
 
P
ETER
: What happened to you?
 
J
ESSICA
: Today, when I went out, I fell down, and I 
had a m
iscarriage.
 
P
ETER
: You were pregnant and you had a miscarriage, 
is that so?
 
J
ESSICA
: Yes.
 
P
ETER
: I see. Sorry, sorry. 
 
J
ESSICA
: I am still in the hospital, I have not returned 
home yet. I have to tell you that I want to take a leave.
 
P
ETER
: I see.
 
J
ESSICA
:
 
Take a leave.
 
P
ETER
: No problem, no problem.
 
J
ESSICA
: For next two weeks, I want to take off for two 
weeks leave. Is that right?
 
P
ETER
:
 
Well, I will try my best, I will try my best.
 
J
ESSICA
: Okay.
 
P
ETER
: I will try my best. 
 
                                        
                  
 
12
 

t-
ly employed by t
he Respondent, to appear at the hearing but that Lam 
had to take care of certain personal matters.
 
13
 

made by the interpreter as an accurate translation of this conversation 
and the recorded pho
ne call of September 17. Peter testified that he 
listened to the recordings of the calls and it refreshed his recollection of 
the conversations.
 
 BEST CENTURY BUFFET
,
 
INC
.
 
151
 
P
ETER
: Whenever you are able 
to work, you can call 
me and I will make an arrangement for you. Is that right?
 
J
ESSICA
: Okay. I just want to tell you, I just want to tell 
you that I want to take off for two weeks leave, when I am 
about to work, I will call you and tell you.
 
P
ETER
:
 

s right. This is the way to do it. Okay.
 
J
ESSICA
: Is that right?
 
P
ETER

 
J
ESSICA

 
 
Peter testified that Jessica told him in that phone call that she 

was concerned 
that she would be out of work for a long period of time. Within 
the next 
2
 
weeks, Peter hired Amy as a replacement for Jessica. 
A few days after hiring Amy, he hired Nicole, his cousin, who 
occasionally worked at the restaurant as a summer he
lper. 
 
Two weeks later, on September 17, Jessica phoned Peter and 
again recorded the call. Jessica asked when she could return to 

he hired another worker to replace her, and no other jobs were
 

future, when I need to hire someone, you will be the first one 

a 
2
-
week leave of absence, and that she should be returned to 
work immediately.  Peter denied discharging her, and denied 
that he promised that she could resume working after her leave. 
Peter suggested that she speak to the Union to try to resolve the 
matter. 
 
On September 22, the Legal Services of New Jersey sent a 

,
 
Xue, advising that, in accor
d-


 
Xue 

f-
fere
d to return to work.
 
. . .
 
 
The Union 
. . .
 

good faith offer and demanded unnecessary overtime that the 

 
Jessica acknowledged in her 
F
ederal court deposition that 
Tony asked her whether she was willing to return to work 
5
 
days per week. She refused to do so because she worked 
6
 
days 
per week prior to Augu
st
 
2009, and wanted to resume work at 
her regular hours. Tony noted, however, that h
e did not tell 
Jessica that the Employer was willing to have her return to 
work. He was simply trying to have her reinstated. 
 


 
prior to that time told him that she wanted to return to work for 
more than 40 hours per week. Peter replied that if she had to 
return she must accept a 40 hour workwee
k



hours would
 
be retaliation against her because other workers 
were employed for 48 hours, and he asked why she could not 
be given the same hours she worked before she was fired. Tony 
asked him to fire the replacement worker but Peter said that he 
does not fire new emp
loyees. 
 
Tony then told Jessica that Peter said that he had no position 
for her at that time. She denied being told that Peter wanted her 
to return to work for only 40 hours per week. 
 
Peter testified that he told Tony that he was willing to have 
Jessica r
eturn to work but that he had too many waiters due to 
their receiving overtime. He suggested to Tony that if all the 
wait staff worked 40 hours per week instead of the 48 they 
currently work, he could take Jessica back. He reasoned that by 
reducing the hou
rs of the 5 wait staff employees from 48 to 40 
hours per week, an additional 40 hour workweek would be 
available for a sixth wait staff worker, which would be Jessica. 
Peter stated that Tony told him that Jessica refused to work 40 
hours, but wanted 48 hou
rs per week. Peter did not agree.
 
Peter stated that he spoke to Tony again, this time telling him 
that Jessica could return to work. He was told by Tony that she 
was working at that time and would not return to work. Tony 
testified, denying that he told Pe
ter that Jessica found another 
job. Jessica did not return to work. 
 

e-


about makin
g such a decision. Peter denied discharging Jessica, 
and denied firing any employees represented by the Union. 
 
Jessica at first denied that the Employer fired her because 
she was pregnant, but then stated that she believed that she was 
fired because she f
iled the 
F
ederal lawsuit and because she was 
pregnant. She filed a 
F
ederal lawsuit alleging that she was fired 
based on sexual preference and gender. 
 

 
Ivan, Rong Chen
,
 
and Jessica were asked questions by
 
R
e-

 
in July
 
2010 during depos
i-
tions in the 
F
ederal litigation.
 

Workers Association
. . . .  
 

also asked when he became a union member and 
the name of 
the union. He also asked Ivan whether Jessica or any other 
plaintiffs in the litigation were union members. 
 
Rong Chen was asked whether she was a member of any u
n-
ion, whether Jessica or Zheng Song were union members, and 
whether she spoke to a


also asked whether she had any agreements with the Union 
concerning her work at the Employer relating to the lawsuit.
 
Jessica was asked when she became a
 
union member, whet
h-
er she 
was a union member in September
 
2009, and whether 
she is still a member.  
 
Analysis and Conclusions
 
I
.
 
CREDIBILITY
 

credible
,
 
and consistent
 
manner 
concerning the signifi
cant areas 
at issue. Thus, Jessica and Ivan both testified in essentially an 
identical manner that Steven Lam told them that Peter advised 
that they were union members and should not report to work 
the following day. They and Rong Chen also testified that 
Lam 
told them that unless they lied in court he would not drive them 
to work thereafter. Lam did not appear at the hearing and thus 
did not contradict any of this testimony. 
 

i-

of her conversations with Peter corroborate 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
152
 



 

nd what he was 
signing when he executed the recognition agreement and that 
he does not understand English cannot withstand scrutiny. 
Thus, he admitted writing notes during this hearing in English 
yet inexplicably claimed that he did not know what he wrote,
 
and admitted reading the English depositions of his father and 
Steven Lam. He tended to exaggerate by testifying that he was 
not allowed to take the recognition agreement to his attorney 
before he reviewed it but then stated that he did not ask to show 
it
 
to his attorney and that it was not necessary that his lawyer 
read it because those at the meeting said the matter could be 
resolved right there, and by so doing he would not have to pay 
his attorney to review it. 
 

 
were not made in 

tions until August
 
2009 because the 
Union would not let him manage his employees or permit him 
to do so, strains credulity. There was no reason why he could 
not manage the restaurant and its workers as early as Jun
e 10, 
2009
,
 
when he was given the power of attorney and the author
i-
ty to act as its owner.  
 

the Union asked him to take the actions now alleged as unla
w-
ful, and that the employees agreed with 
certain changes in their 


contradicting his own testimony, Peter stated that the emplo
y-
ees wanted to work longer hours, and in fact 
he assigned them 
overtime at their request and the request of the Union even 

r-
time work. Further, Peter conceded that Tony wanted Jessica 
reinstated to her usual 48 hour week. Accordingly, it is un
likely 

hours of work. 
 

agreed to his proposal to charge them for the buffet meals they 
ate is impossible to believe. He claimed that they to
ld him that 


wanted to run the restaurant. It is unlikely that they acquiesced 
to this change. Thus, after the announcement, they began to 
brin
g their own food and, having been given free food from the 
inception of their employment 
2
 
and 
3
 
years before, there is no 
reason why they would agree to be charged for the food now. 
This is especially so where the amount charged was not at cost, 
but at th
e rate a regular customer would pay. Further, their fi
l-
ing of the lawsuit alleging that the Respondent failed to pay 
them properly is evidence that they did not acquiesce in they 
way he operated the restaurant. 
 

ny is not cred
i-
ble and cites her testimony regarding the offer to return to 
work. It contends that Tony told Peter that she did not want 
reinstatement because she had another job, working for her 
husband.  
 
Jessica testified here that her husband owned a b
usiness 
called 88 Auto Alarm and Sound. She stated that after her r
e-
quest to return to work at the Respondent, she did not work at 

some cleaning work for which she received no pay. However, 
in t
he 
F
ederal court deposition she stated that her husband did 
not own any business, and that she did not know who owned 
the auto alarm company where he was employed. She further 

children. While
 
there she occasionally helped clean the wi
n-

looked in the shop for work that she could do. She swept and 
cleaned the area where her children played, went to the bank 
located near the shop, spok
e to customers
,
 
and gave business 
cards to customers asking for them.
14
 
 
Accordingly, although Jessica testified differently in the two 

discrepancy in her testimony does not cause me to find that 
she 
is not credible as to the significant matters at issue here. In 
addition,
 
her testimony that 

know that the car belonged to Lam does not harm her credibi
l-
ity, even where she acknowledged that Lam told her he owned 
the c
ar. Lam could have claimed to own the car but may not 
have actually owned it.
 
Thus, on the major points concerning areas that concern her, 
the 
1
-
day suspension, her discharge, the conversations with 
Lam and Peter, Jessica's testimony was corroborated by ot
her 
employee witnesses or a tape recording. I accordingly credit 

witnesses. 
 
I further credit the testimony of Tony where it differs from 

direct, 

contradictory
,
 
and generally not believable, particularly as to 
the circumstances surrounding the execution of the recognition 
agreement, discussed above. 
 
II
.
 
THE RESPONDENT AND I
TS SUPERV
ISORS AND AGENTS
 
A. The Timeliness of the Amendment of the Complaint
 
The Respondent objects to the amendments of the complaint, 
which I granted, amending the name of the Respondent and that 
Peter and Steven Lam are supervisors and agents of the R
e-
spondent.
 
 
First the Respondent objects on the ground that the amen
d-
ments were made after General Counsel rested his case. S
e-
cond, it objects on the ground that the amendments were u
n-
timely since the General Counsel knew of the name of the new 
                                        
                  
 
14
 
The Respondent submitted,
 
with its post
hearing brief, an affidavit 
of Jessica given in connection with the 
F
e
deral lawsuit, in support of its 


hereby deny the
 

reconsideration of that ruling. 
Even
 
if the affidavit is received, I do not find that it detracts from her 
testimony. The affidavit confirms her testimony that her husband owns 
and runs a vehicle accessory shop, and when she is at the store she 
helps but is not paid. Her further statements t
hat when her husband 
initially opened the business certain documents were filed in her name, 
and she believes that she has some ownership interest in the business 
because of their marital status, do not contradict her testimony or affect 
her credibility in
 
any respect. 
 
 BEST CENTURY BUFFET
,
 
INC
.
 
153
 
entity for 
1
 
year, an
d he should have alleged that Peter and Lam 
were supervisors prior to the time of the amendment. Section 


terms as may be deemed just
 
. 
. .
 

the hearing was open and before me, the amendments were 
timely made, despite the fact that the General Counsel had res
t-
ed his case. 
 
The basic requirement for granting an amendment is whether 
the Respondent had an opportuni
ty to respond to it. Here, the 

supervisory status had been the subject of testimony by the 

Respondent at the time of the hearing, was given 
an opportunity 
to appear at the hearing but declined to do so due to personal 
matters. It thus appears that the Respondent was given proper 
notice and the matter had been fully litigated. I accordingly 
reaffirm my decision to grant the amendments to the co
mplaint. 
 
B. Amendment of the Name of the Respondent
 
The Respondent objected to the amendment of the co
m-
plaint, which I granted, to change the name of the Respondent 
from Century Buffet and Restaurant, Inc.
,
 
to Century Resta
u-
rant and Buffet, Inc., d/b/a Be
st Century Buffet, Inc., and Ce
n-
tury Buffet Grill, LLC. 
 
The Respondent argues that the only entity which recognized 
the Union is Best Century Buffet, Inc., and that since the Ge
n-
eral Counsel was aware,
 
since about June
 
2009, that the co
m-
plaint had initial
ly named the incorrect party, Century Buffet 
and Restaurant, Inc., the General Counsel has waived his right 
to amend the complaint to name additional parties. The R
e-
spondent further argues that Best Century Buffet, Inc., owned 

ing business in late 2009,
 
and that 
in about January
 
2010, Century Buffet Grill, LLC began its 
operations, and that organization did not recognize any union. 
The Respondent further notes that each of the entities had di
f-
ferent officers and owners.
 
As set f
orth above, the original entity was Century Buffet 
and Restaurant, Inc., owned by the wife of Yen Pang Yeung. 
Upon her death in 2006, her husband assumed the business, and 
changed its name to Best Century Buffet, Inc.
,
 
Steven Lam 
operated the restaurant. Lam hired and fired employees, deci
d-
ed on the number of staff to be employed, and the number of 
days they worked, and assigned them work and breaktimes.
 
On June 10, 2009, Yen Pang Yuen gave his son Peter the 
power of at
torney, authorizing him to act in his place to ma
n-
age, operate
,
 
and conduct all transactions relating to the bus
i-
ness, and on January 1, 2010, Peter became the sole owner of 
the business and renamed it Century Buffet Grill, LLC. 
 
Based on the above, a find
ing is warranted that the correct 
name of the Respondent is as amended at the hearing, Century 
Restaurant and Buffet, Inc., d/b/a Best Century Buffet, Inc., and 
Century Buffet Grill, LLC. Thus, the business continued in 
unchanged form at the same location 
with the same furniture 
and equipment from at least the time that it was operated by 

been at all times owned by immediate members of the same 
family. 
 
Importantly, a majority of the admitted appr
opriate bargai
n-
ing unit, the wait staff, comprised of Rong Chen, Ivan
,
 
and 
Jessica, was employed during the period of time that the E
m-
ployer was known as Best Century Buffet, Inc.
,
 
and were r
e-
tained by Century Buffet Grill, LLC.  
 
C. Supervisory Status of 
Peter and Steven Lam
 
I also find that as Peter is the admitted sole owner of the R
e-
spondent he is, by virtue of that fact, its supervisor and agent. 
The power of attorney gave him the authority to operate the 
Employer as of June 10, 2009, and he has acted 
as its owner 
since then, changing the working conditions of the employees, 
discharging Jessica, and negotiating with the Union. 
 
I also find that Steven Lam is a supervisor and agent of the 

operat

ownership of the restaurant, 
from 2006 until at least August
 
2009, hiring and firing workers and making assignments to the 
employees. Accordingly, Lam acted as a supervisor during that 
period of time. 
 
I credit the mutually corroborative testimony of Ivan and 
Jessi
ca that Lam called them in July
 
2009 and told them that 
Peter advised that they were union members and that they 
should not appear at work the following day. I further credit the 
identical test
imony of Ivan, Jessica
,
 
and Rong Chen that when 
they told Peter on August 8, 2009, that Lam told them to lie in 
federal court by tes
tifying that they paid the $5
 
transportation 
fee voluntarily, Peter told them that since they were suing him 
they would spea
k in court. 
 
Both sets of conversations took place during the period of 
time that the Respondent admits that Lam acted as the operator 
of the re
staurant from 2006 until August
 
2009. Peter claimed 
that on August 2, 2009, the Union gave him the authority to 
manage the restaurant, but I cannot credit that testimony. The 
Union clearly had no basis to give him such authority. More
o-
ver, 
2
 
months earlier, on June 10, Peter had a power of attorney 
giving him the authority to operate the restaurant. 
 
Even if Peter w
as in fact the owner of record of the Emplo
y-
er as of June 10, 2009, it is clear that Lam possessed apparent 

 
Thus, the evidence is clear that from 2006 to at least August 
2, 2009, Lam had actual authority to advis
e Ivan and Jessica 
that because they were union members they should not appear 
for work. If he did not have the actual authority to do so, he 

that they be suspended for 
1
 
day due to their uni
on membe
r-
ship. 
 
In addition, in advising Ivan, Jessica
,
 
and Rong Chen on A
u-
gust 7, 2009
,
 
that they should lie in court, Lam was acting with 
at least apparent authority in giving that advice. His conduct 

he next day 
that since they were suing him they would speak in court. Thus, 

 
Even assuming that Lam was not a supervisor of the R
e-
spondent during the material times at issue, it is clear that he 
was its agent. 

r-

person so as to make such other person responsible for his acts, 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
154
 
the question of whether the specific acts performed were actua
l-
ly a

 
In 
Zimmerman Plumbing Co.,
 
325 NLRB 106, 106 (1997), 

u-
tho
r
ity results from a manifestation by the principal to a third 
party that cre
ates a reasonable basis for that party to believe 
that the principal has authorized the alleged agent to perform 
the acts in question.

 
See generally 
Dentech Corp.
, 294 NLRB 
924 (1989). Thus, in determining whether statements made by 
individuals to employe
es are attributable to the employer, the 
test is whether, under all the circumstances, the employees 

l-
leged agent] was reflecting company policy and speaking and 

Waterbed Wor
ld
, 286 NLRB 425,
 
426

427 (1987).
 
Lam was the sole operator of the restaurant 
from 2006 until 
at least August
 
2009, admittedly hiring and firing employees, 
making assignments of days and hours of work, deciding 
the 
number of staff to be employed, the numbe
r of days they 
worked, and assigning them work and break times.
 
As such, the 
employees could reasonably believe that he was the person in 
charge. The statements he made to
 
the workers in July and 
August
 
2009 would be clearly viewed by them as coming from 
s
omeone who was speaking and acting for management and 
whose comments reflected company policy. It is significant that 
when Ivan and Jessica were told by Lam in July that they 
should not report to work the following day, they did not come 
to work. This show
s that the employees believed that Lam had 
the power to suspend them and they followed his order. 
 
I accordingly find and conclude that Lam was a supervisor 
and agent at all times relevant hereto, and that the Respondent 
is responsible for his statements a
nd actions.
 
III
.
 
THE ALLEGED VIOLATIO
NS OF SECTION 
8(
A
)(1)
 
AND 
(3)
 
 
OF THE ACT
 
A. Legal Principles
 
The question of whether the Respondent unlawfully
 
(a) i
m-
plemented a new policy requiring unit employees to pay for 
their meals
,
 
(b) eliminated the employee transportation benefit 
for unit employees
,
 
(c) reduced the work hours of unit emplo
y-
ees
,
 
and (d) implemented a new procedure requiring unit e
m-
ployees to sign in and sign out for work each day, because its 
employees joined and a
ssisted the Union and engaged in co
n-
certed activities 
is governed by 
Wright Line,
 
251 NLRB 1083 
(1980). Under that test, the General Counsel must prove by a 

n-
duct was a motivating factor in the adve
rse employment action. 
This burden is met by showing (a) that the employees were 
engaged in protected activity
,
 
(b) that the employer had 
knowledge of that activity, and (c) that the employer had an
i-
mus toward such activity. 
 
Once the General Counsel has m
ade the requisite showing, 
the burden then shifts to the Respondent to prove, as an affir
m-
ative defense, that it would have taken these actions even in the 

 

employer cannot 
simply present a legitimate reason for its action but must pe
r-
suade by a preponderance of the evidence that the same action 
would have been taken even in the absence of the protected 

L.B. & B. Associates, Inc.
, 346 NLRB 1025, 102
6 



c-
tiv
i
ties.  
Carpenter Technology Corp.,
 
346 NLRB 766, 773 
(2006). Acco
rdingly, the Respondent may present a good re
a-
son for its actions, but unless it can prove that it would have 


policy and protectio
n provided by the Act does not allow the 

the purpose of the [employment actions] is to retaliate for an 
employee's concerted activities. Under 
Wright Line
, an e
m-
ployer cannot carry its burden of
 
persuasion by merely showing 
that it had a legitimate reason for taking the action in question; 

the action would have taken place even without the protected 

North Carolina Prisoner Le
gal Services,
 
351 NLRB 
464, 
469
 
fn. 17 (2007). 
 
B. The General Counsel's Prima Facie Case
 
The evidence supports a finding that Rong Chen, Ivan
,
 
and 
Jessica engaged in activities in support of the Union by joining 
it and attending union meetings. Rong Chen 
and Ivan also a
t-
tended two sessions with Union 
A
gent Tony at which they 
spoke about their working conditions and Peter signed the 
recognition agreement. Peter testified that he knew that Jessica 
was a member of the Union. 
 
The three workers also engaged in
 
protected concerted acti
v-
ities by filing a lawsuit  
pursuant to the Fair Labor Standards 
Act and the New Jersey Wage and Hour Law, 
alleging that the 
Respondent failed to pay them minimum wages, overtime, and 
the proper tips. 
U Ocean Palace Pavilion, Inc.
,
 
345 NLRB 
11762, 1170 (2005). They served a copy of their complaint on 
Peter personally. 
 
The above establishes that the employees engaged in union 
and protected concerted activities, and that the Respondent 
knew that they had engaged in such activities. 
 
C. The Changes in Working Conditions
 
The
re is no dispute that in August
 
2009 the Respondent 

they pay for the meals they ate at its buffet, eliminating their 
transportation to and from work that it
 
had previously provided, 
reducing their hours of work, and requiring them to sign in and 
out of work. 
 
Thus, I have found above that employees Rong Chen, Ivan
,
 
and Jessica engaged in concerted and union activities and that 
Respondent had knowledge of thos
e activities. The remaining 
question is whether the Respondent, in making those changes, 
was motivated by those activities. 
 
1. The 
r
equirement that 
e
mployees 
p
ay for 
m
eals
 

of the 
F
ederal lawsuit in April
 
2009,
 
the Employer provided three free meals per day from the 
buffe
t for its wait staff. In August
 
2009, however, they were 
 BEST CENTURY BUFFET
,
 
INC
.
 
155
 
advised by Peter that they had to pay for those meals, and the 
amounts of the meals were deducted from their base pay. 
 
Peter stated that
 
he changed the free meal policy in August 

wait staff, and he decided to charge the workers for their meals 
and he continu
ed to charge them until January
 
2010. He also 
stated that the employees
 
agreed to be charged for their meals, 
a claim the workers denied. In fact, they testified that, rather 
than be charged the amount the customer is charged for the 
meal, they stopped eating the buffet meals and instead brought 
food from home, but neverthele
ss they continued to be charged 
until Janu
ary
 
2010. 
 
I find that in requiring its employees to pay for meals the R
e-
spondent was motivated by their union and concerted activities. 
Thus, during the 
2
-
 
to 
3
-
year course of their employment, the 
employees were 
provided with free buffet meals. However, this 
policy was abruptly changed in August only after the emplo
y-

and after the 
F
ederal lawsuit was filed. By requiring them to 
pay for their meals, the Resp
ondent engaged in retaliation t
o-
ward them because of those activities. This is especially so 
since the employees were charged at the regular customer
 
rate 
for the meals. Further, the Respondent sought to punish the 
workers by continuing to charge them for 
meals even though 

brought their own food to eat. I accordingly find that the Ge
n-
eral Counsel has proven that the change in the meal policy was 
motivated by their union and concerted activities. 
Wri
ght Line,
 
above. See 
Catalyst
, 230 NLRB 355, 357 (1977), where a 
threat to eliminate free food previously provided to the emplo
y-
ees was found violative of the Act. 
 
Additional evidence of animus is seen in the fact that 
the 
kitchen workers, cashier, a part
-
time waiter
,
 
and the hosts were 

which I credit. These employees were not part of the unit see
k-
ing 
u
nion recognition, and were not plaintiffs in the 
F
ederal 

hat all wait staff were 
charged for meals, including Steven Lam, with no distinction 
being made between members of the 
U
nion and those who 
were not members. However, no credible documentary ev
i-
dence was produced to support that claim. 
 

ense that Peter made the changes b
e-
cause it was only in August that Peter was permitted by the 
Union to manage the employees is no defense at all. Thus, no 
valid explanation was given as to why the employees began to 
be charged for meals in August. Even as
suming that Peter was 
given the authority to manage the employees in August and that 
accounted for the change, still the change was discriminatory. I 
accordingly find and conclude that the Respondent has not 
proven that it would have required employees to 
pay for their 
meals even in the absence of their union and concerted activ
i-
ties.  
 
2. The 
e
limination of the 
e
mployee 
t
ransportation 
b
enefit
 
Employees 
were charged and they paid $5
 
for daily round
-

place of 
business. That service was provided by Steven Lam who I have 
found to be a supervisor and agent of the Respon
dent. In early 
August
 
2009, after the 
F
ederal lawsuit was filed which alleged 
that the Respondent and Lam agreed to provide free transport
a-
tion but failed to continue to provide that service, Lam told the 
workers that they should testify in 
F
ederal court that they paid 
him the fee voluntarily. Thus, he was asking them to contradict 

ort
a-
tion. They refused to do so and Lam stopped driving them to 
and from work. When they appealed to Peter
,
 
for help he told 
them that they sued him and they could talk in court. 
 
There was also testimony that Lilly, a member of the wait 
staff, continued t
o be driven to work by Lam. Lilly has not been 
identified as someone who was a member of the Union or i
n-
volved in any concerted activities, and she is not a plaintiff in 
the 
F
ederal court case. This establishes that the Respondent 
discriminated against onl
y those who engaged in union and 
concerted activities.  
 

in union and concerted activities was well known to the R
e-
spondent. The transportation benefit which consisted of driving 
the wait staff to
 
and from work was eliminated only after the 
F
ederal lawsuit was instituted and after they joined the Union 
and became active in its behalf. Their daily rides were stopped 
only because Lam asked them to testify that they agreed to pay 
him voluntarily. I ac
cordingly find and conclude that the Ge
n-
eral Counsel has proven that the elimination of this benefit was 

Wright Line,
 
above.
 
The Respondent first argues, and I agree, that the workers 
were charged
 
and paid for their transportation years before the 
Union began organizing them. However, the violation is that 
that benefit was eliminated after their union and concerted a
c-
tivities began, and it is the elimination of their transportation in 
retaliation f
or those activities that is alleged as an unfair labor 
practice. 
 
The Respondent argues that Lam acted on his own in driving 
the workers in his personal vehicle, that he stopped driving 
them for some unknown reason, and that the Respondent was 
not involved
 

x-
penses. I have already found that Lam is an agent and superv
i-
sor of the Employer. As such, his actions are attributable to the 
Respondent. In addition, the fact that Lam drove the workers 
was known by Peter 

s-
portation of the workers so that they may arrive at work on 
time. Thus, it cannot be said that Lam was acting on his own in 
providing transportation to the workers. Further, Peter acqu
i-

e to provide transportation 
by telling the workers when they complained that Lam asked 
them to lie in court, that they were suing Peter and that any 
further conversation about the matter would be in court. 
 
I accordingly find and conclude that the Responde
nt has not 
proven that it would have eliminated the transportation benefit 
for its employees even in the absence of their union and co
n-
certed activities.
 
3. The 
r
eduction in 
e

w
ork 
h
ours
 
There is no dispute that the wait staff hours of work were r
e-
duced in August
 
2009. Prior to filing the 
F
ederal lawsuit, the 
wait staff worked 
5
 
to 
6
 
days per week, from 12 to 13 hours per 
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
156
 
day,
 
but in August
 
2009, they worked only 
5
 
days per week, for 
about 9
-
1/2
 
hours per day. 
 

ion and concerted a
c-
tivities, which were known to the Respondent, coupled with the 
animus toward those activities compel a finding that the change 
in their work schedule was motivated by their protected activ
i-
ties. 
 
The Respondent argues that Peter reduced
 
the work hours of 
the wait staff because business was poor, and because Union 
A
gent Tony requested him to do so because the employees 
wanted to work fewer hours. First, it is very doubtful that Tony 
would ask that the employees work fewer hours, thereby m
a
k-
ing less money. Second, Peter testified that he assigned them 8 
hours overtime at their request. There was no credible evidence 

s-
signment of overtime to the employees is evidence that work 
conti



allowed the change in hours cannot be credited. 
 
In addition, employees testi
fied that the work hours and days 
of work of wait staff employee Lilly, who was not a union 
member, and 
part
-

the kitchen staff, were not reduced. No credible evidence was 
adduced to refute this testimony. In add
ition, after Jessica was 
discharged in September, two replacements, Amy, and then 
Nicole, were hired. This evidence demonstrates that the R
e-
spondent discriminated against the three workers who were 
identified with the Union and with the lawsuit by reducing
 
their 
work hours. 
 
I accordingly find and conclude that the Respondent unla
w-
fully reduced the work hours of Rong Chen, Ivan, and Jessica. 
I 
accordingly find and conclude that the Respondent has not 
proven that it would have reduced the work hours of the t
hree 
employees even in the absence of their union and concerted 
activities. 
Alterman Transport Lines
, 341 NLRB 1282, 1292

1294 (1992). 
 
4. The requirement that employees sign in and out of work
 
There is 
no dispute that prior to August
 
2009, the wait staff 
was not required to sign in and out of work, but after that time 
such a requirement was imposed. 
 
Peter testified that as a result of the 
F
ederal lawsuit which a
l-
leged violations of the minimum wage and overtime laws, he 
was required to maintain precise re

k-
time in order to calculate what wages were owed. As a result of 
that requirement he instituted a policy of having the wait staff 
sign in and out of work. He also claimed that Union 
A
gent 
Tony asked him to keep these records. 
 
It is 
not disputed that 
F
ederal and New Jersey laws require 
that the Respondent maintain and keep records of its emplo
y-

practice prior to the change, the new requirement, the timing of 
the change and t
he reason for the change. Here, no time records 
whatsoever were required to be kept by em
ployees prior to 
August
 
2009. Beginning in that month, a number of changes 

they sign in and out of work. It 
is clear, based on the changes 
made, set forth above, in the requirement that the workers pay 
for their meals, the elimination of the transportation benefit and 
the reduction in their hours, that these changes were made at 
the 
same time for the same reason

retaliation for their enga
g-
ing in union and concerted activities.
 

e d
e-
nied asking only the wait staff to record their hours, stating that 
he asked every employee to sign in and out,
 
but then testified 
that 
from August
 
2009 to December 31, 2009, the kitchen 
workers were not required to sign in and out of work because 
they had a regular schedule. If that is the case, why were they 
asked to sign in and out beginning January 1, 2010? 
 
Th
e Respondent contends that it required the wait staff to 
sign in and out in order to comply with those laws requiring it 
to main

time. However, those 
laws require that the Employer maintain records of all of its 

k hours. Accordingly, by not requiring the 
kitchen staff to sign in and out of work, the Respondent was 
clearly making a distinction between them and the wait staff. In 
this regard, a finding may be made, which I do make, that i
n-
asmuch as the kitchen worke
rs were not identified as a group 
that became involved in union and concerted activities, they 
were not asked to sign in and out. 
 
Accordingly, I find and conclude that the imposition of the 
requirement that the wait staff begin signing in and out of work 
was in retaliation for their union and concerted activities and 
violated Section 8(a)(3) and (1) of the Act. 
United Refining Co
., 
327 NLRB 795, 796, 798 (1999).
 
D. The Discharge of Jessica
 
As set forth above, Jessica prominently engaged in union and 
concer
ted activities, by being a plaintiff in the 
F
ederal court 
litigation and presenting the 
F
ederal complaint to Peter. Peter 
testified that he knew that Jessica was a union member. She 
was the subject of an unlawful 
1
-
day suspension when she was 
told by Lam t
hat Peter identified her as being a union member 
and ordered Lam to tell her to take the next day off. When she 

court regarding the transportation arrangements, Peter told her 
that she was suing 
him and that she should speak in court. 
 
The above establish that Jessica engaged in union and co
n-
certed activities, those activities were known to the Respondent 
which bore animus against the Union, and that her discharge 
was motivated by such animus.
 
It 
is clear that Jessica requested only a 
2
-
week leave of a
b-
sence. When she called Peter and asked to return to work at the 
end of the 
2
-
week period, Peter refused, stating that he had 
hired another worker, Nicole. Although he told her that she 
would be the f
irst rehired, he nevertheless hired another worker, 
Amy. Peter hired the two replacements in September despite 
his protestations that business was poor and that he did not need 
her services, and that he reduced the hours of his employees 
because of poor bu
siness. 
 
Jessica testified that following her discharge she filed a fe
d-
eral discrimination lawsuit against the Employer based on se
x-
ual preference and gender, and testified that she believed that 
she was discharged because of her participation in the feder
al 
wage and hour lawsuit and because she was pregnant. The R
e-
 BEST CENTURY BUFFET
,
 
INC
.
 
157
 
spondent relies on these facts to argue that Jessica was not di
s-
charged for her union or concerted activities. The Board has 
held that the filing of an EEOC charge is not inconsistent with a 
clai
m of discriminatory discharge under the National Labor 
Relations Act that she was fired only for her union and concer
t-

s-
charge, and because one or more reasons may be covered by 
different statute
s, as here, multiple charges covering those su
s-
pected reasons are not inconsistent. In any event, the theory of 
the case comes from the General Counsel, not from the alleged 

Gallup, Inc.,
 
349 NLRB 1213, 1249 (2007). 
 
The Respondent argues t
hat it offered Jessica reinstatement 
to a job at 40 hours per week and she refused that offer. First, 
there is no evidence that she was offered such a position. In his 
conversation with Jessica on September 17, set forth above, 
Peter told her that he had n
o job for her and that she should find 
another job, and that sometime in the future, when work was 
available, he would contact her. Clearly, therefore, on Septe
m-
ber 17 when she told Peter that she was ready to return to work, 
the Respondent did not offer h
er a job. Rather, he informed her 
that she was no longer employed with the Employer. 
 
Second, Jessica credibly denied being offered reinstatement 
at 40 hours per week, and Peter did not testify that he directly 
offered her such a position. Instead, the Res
pondent apparently 
refers to the discussion between Peter and Tony, following 


were reduced  by 8 hours per week. Jessica reas
onably refused 
to return to work for 40 hours because she had previously 
worked 48 hours per week. Thus, although this is technically a 
matter for a compliance proceeding, even if this offer of rei
n-
statement was made, it was not an unconditional offer beca
use 

e-
duced, an event which had not yet occurred and (b) it was an 

i-
ance on the doctrine of constructive discharge is misplaced 
since Je
ssica was fired upon her request to return to work fo
l-
lowing a permitted leave of absence. This was not a situation 
where she was forced to leave because of intolerable working 
conditions. 
 
I accordingly find that the Respondent has not proven that it 
would have discharged Jessica even in the absence of her union 
and concerted activities, and I conclude that the Respondent 
discharged Jessica in violation of Section 8(a)(3) and (1) of the 
Act. 
 

 
The com

Xue interrogated employees about their union activities and the 
union activities of other employees. The alleged interrogation 
took place during his questioning of employees while taking 
their depositions 
for the federal court litigation. 
 
As set forth above, the workers were asked whether they 
were union members, when they became union members, 
whether they continued to be union members, whether named 
employees were union members, whether they spoke to any
 
union members about the lawsuit, whether they had any agre
e-
ments with the Union concerning their work at the Employer 
relating to the lawsuit, and whether they attended protests on a 
weekly basis. 
 

 
asked those questions which he believed were relevant to the 


law required it. You had to file an action within two years or 
three years. It depe

Xue further stated that the employees he questioned were repr
e-
sented by counsel at the deposition who did not objet to the 
questions. 
 
On brief, Xue states that the questions he posed were rel
e-
vant to the question
 

against the Employer. Century Buffet sought information r
e-
garding whether the plaintiffs may have entered into any illegal 
financial agreements with any entities, including unions, in 
bringing their wage and hour
 
case. Obviously, the timing of 
when [the employees] became union members would dictate 

 
In 
Guess?, Inc.,
 
339 NLRB 432, 434 (2003), the Board e
s-
tablished a three
-

depos

relevant. Second, if the questioning is relevant, it must not have 
an illegal objective. Third, if the questioning is relevant and 

ob

n-

 
Under the first part of the test, Xue argues that the questions 
were relevant because they were intended to disclose the e
m-

 
they had to be paid the proper wages, 
and the date they obtained that information as it relates to the 
timeliness of the lawsuit. Xue further contends that he asked 
when they became union members in order to determine if the 
employees entered into any ill
egal financial agreements with 
the Union in bringing their case. 
 
The only questions claimed to be illegal are those which 

c-
ti
v
ities of other workers. 
 
The Federal Rules of Civil Procedure provides
 
broadly that 


e-
vant information need not be admissible at the trial if the di
s-
covery appears reasonably calculated to lead to the discove
ry of 

 
Accordingly, the Federal Rule permits broad questioning in 
relevant areas. However, I simply cannot find that the questions 
asked are relevant to the areas of inquiry deemed to be i
m-
portant to the Respondent. The
 
statute of limitations requires 
the plaintiff to bring the action within a certain period of time, 
apparently based upon when the employees became aware that 
they were being paid incorrectly. I cannot see the relevance in 
asking the employees if they were
 
union members, whether 
they remain union members, whether other employees were 
union members, or whether they attend protests on a weekly 
basis, in order to ascertain this information. 
 
I accordingly find that the questioning was not relevant. 
Turning to 
the second part of the 
Guess? 
test, the General 

d-
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
158
 

g-
ly, assuming that the questioning was relevant, and there was 
no illegal objective
 
in asking the questions, the third part of the 

r-

Section 7 of the Act. 
 
Section 7 of the Act gives employees the right to keep conf
i-
dential their union activities. 
Guess?,
 
above; 
National Tel
e-
phone Directory Corp.,
 
319 NLRB 420 (1995). The interrog
a-

that its need for this information justifies compromising its 


Guess
?
,
 
above, 

factors weigh in favor of employee confidentiality including 
that this case began as a union organizing campaign; a co
m-
plaint had issued against the Res
pondent only 1
-
1/2
 
months 
before the questioning took place; this case contains a record of 


who represented it at the instant hearing. 
Allied Mechanical
, 
349 NLRB 1077, 1083 (2007). Moreover, the fact that emplo
y-
ees being questioned were open and active union supporters 
does not minimize the effect of the interrogation. 
Chinese Daily 
News
, 353 NLRB 613, 613 (2008). 
 


was present and did not object to the questioning does not make 
the questions less coercive. 
Guess
?
, above at fn. 11, where the 
Board rejected the identical argument by the respondent in that 
case. 
 
I accordingly find and c
onclude that the Respondent has not 
proven that its interest in obtaining the information concerning 


interest under Section 7 of the Act. I
 

questioning of the employees constituted unlawful interrog
a-
tion. 
 
IV
.
 
THE VIOLATIONS OF SE
CTION 
8(
A
)(5)
 
OF THE ACT
 

 
Majority Status
 
As set forth above, on June 10, 2009, Peter,
 
the owner of the 
Respondent, signed a recognition agreement in which he reco
g-
nized the Union as the exclusive representative of a ma
jority of 
the full
-
time and regular part
-
time wait staff employed by the 
Respondent. The agreement stated that the Responde
nt agrees 
that the unit contains 
five
 
wait staff employees, and that the 

showed that the Union has 
three
 
out of 
five
 

y-
ees who currently work at the restaurant. 
 
The admitted appropria
te collective
-
bargaining unit is as fo
l-
lows:
 
 
All full
-
time and regular part
-
time wait staff employed by the 
Respondent at its Clifton, NJ restaurant, excluding profe
s-
sionals, and guards and supervisors as defined in the Act.
 
 

uments that it did not recognize 
the Union, contending that Peter did not know what he was 
signing, does not read English, that he signed under false pr
e-
tenses because he believed that the Union would withdraw its 
federal litigation, that he signed under d
uress because the U
n-
ion threatened that it would demonstrate in front of his resta
u-
rant, and that he was prevented from asking his attorney for 
advice as to whether he should sign it. Thus, I credit the ev
i-

rth above, 
that (a) the agreement was explained to Peter in detail
,
 
(b) Peter 
reads and understands English
,
 
(c) he was promised only that 
the Union would withdraw its election case at the Board upon 
his execution of the document, which it did immediately
,
 
and 
(d) Peter did not ask to show the document to his attorney. 
 

attorney to conduct all transactions for the Employer, Peter had 
actual authority to execute the Recognition Agreement. In fact, 
he 
obtained the power of attorney on the very day of the first 


 
willingness to withdraw the election petition 
in exchange for the agreement clearly indicates that the Union 
belie
ved the recognition agreement was valid. Moreover, Peter 
was aware that the Union was alleging the existence of a volu
n-
tary recognition agreement as of June 10, 2009, but the R
e-
spondent did not disavow or repudiate the agreement until it 
filed its answer i
n this proceeding. It also undertook to engage 
in further bargaining with the Union at the July 22 meeting, and 
later negotiated regarding providing employees with a transpo
r-

a share of the wait 


e-

unless he believed that he had validly recognized, and was l
e-
gally obligated to barga
in with, the Union. 
One Stop Kosher 
Supermarket, Inc.
, 355 NLRB 
1237, 1240

1242
 
(2010). 
 
Accordingly, even assuming arguendo, that parol evidence is 
admissible to prove that an otherwise unambiguous recognition 
agreement was fraudulently obtained or obtain
ed by duress, I 
find that the Respondent has failed to prove that defense. See 
Sheehy Enterprizses, Inc.,
 
353 NLRB 803, 804 (2009), enfd. 
602 F.3d 839 (7
th
 
Cir. 2010); 
Horizon Group of New England
, 
347 NLRB 795, 797 (2006)
,
 
where it was held that in order 
to 

show that it relied on misrepresentations by the union; that it 
did not know the character or essential terms of the agreement; 
and that it did not have a reasonable opportunity to obtain s
uch 
knowledge. The Respondent has not proven such a defense. As 
set forth above, I cannot find that the Union misrepresented that 
it would withdraw its 
F
ederal court action if the recognition 
agreement was signed. Rather, the Union promised to, and 
immedia
tely did withdraw only the election petition because 
the recognition agreement obviated the need for an election. In 
addition, I find that Peter was well aware of the character and 
essential terms of the agreement. The agreement expressly sta
t-
ed that the R


established where the employer had a reasonable opportunity to 
read the agreement. 
Horizon Group
, above; 
Positive Electrical 
Enterprises,
 
345 NLRB
 
915, 922 (2005). 
 
The recognition agreement stated on its face that the R
e-
spondent checked the union authorization cards wh
ich showed 
 BEST CENTURY BUFFET
,
 
INC
.
 
159
 
that 
three
 
out of 
five
 
wait 
staff then employed by the Respon
d-
ent signed cards for the Union. I
,
 
accordingly
,
 
find that the 

i-
fied by the Board or voluntarily recognized by an employer as 
the majority representative of a unit of employees, a union e
n-
joys a presumption of continuing majority support and the
 
e
m-
ployer has a corresponding obligation to recognize and bargain 

Minn
-
Dak Farmers Cooperative,
 
311 NLRB 
942, 944 (1993).
 

 
Working Conditions
 
As set forth above,
 
I have found that the Respondent made 

(a) requirement that employees pay for meals
,
 
(b) elimination 
of the transportation benefit
,
 

hours
,
 
and (d) the requireme
nt that employees sign in and out 
of work. I have found, above, that those changes were made in 
order to retaliate against employees in violation of their rights 
under Section 8(a)(3) of the Act. 
 
It is well established that where a union represents the e
m-

an opportunity to bargain with it concerning such changes prior 
to their implementation. 
Tri
-
Tech Services
, 340 NLRB 894, 895 
(2003). Here, the Respondent gave no notice to or opportunity 
to b
argain with the Union concerning such changes. All the 

conditions of employment which constituted mandatory su
b-
jects of bargaining. 
 
I credit Union 
A

neve
r advised the Union in advance that it would begin char
g-
ing the employees for their meals, or that it was reducing the 

s-
portation benefit, or that it would require that the wait staff sign 
in and
 
out of work. Further, Tony stated that the Union never 
agreed that such actions should be taken. 
 
The Union did not receive timely notice of any of the above 
changes and thus had no opportunity to meet and bargain with 
the Respondent concerning such chang
es. Accordingly, the 

obligation to meet and bargain with the Union pursuant to Se
c-
tion 8(a)(5) and (1) of the Act. See 
Nathan Littauer Hospital 
Assn., 
229 NLRB 1121,
 
1124

1125 (1977), where the e
mplo
y-
er required employees to punch a timeclock whereas prior 
thereto there was no requirement that they record their time; 
San Juan Teachers Assn
.
, 355 NLRB 
172
, 
174 
(2010), where 

Beverly E
n-
terprises
, 310 NL
RB 222, 239 (1993), where the employer 
eliminated free food provided to its employees, even where the 
food consisted of coffee; 
Laurel Bay Health & Rehabilitation 
Center
, 353 NLRB 232, 248 (2008), where the employer, as 
here, ceased providing transportatio
n to and from work for its 
employees.  
 
The Respondent argues that the Union was generally aware 

and contends, therefore, that the Union had actual notice of 
such changes, but failed to request ba
rgaining as to these issues 
and therefore waived its right to bargain about those matters. It 


meetings that were held in June and July. 
As set forth above, I 


 
The Respondent also argues that it met its obligation to ba
r-
gain about the transportation benefit by speaking to t
he Union 
at both meetings concerning how much money should be paid 
to the workers to reimburse them for their transportation costs. 
However, the violation is that the Respondent changed the e
m-

and 
from work. There was no bargaining concerning the R
e-

a-
ther, Lam abruptly refused to drive the employees to work, and 
the Respondent did not provide notice to the Union or an o
p-
po
r
tunity to bargain 
with it concerning that change. The R
e-

m-
ployees should be paid in reimbursement as a result of the un
i-
lateral change does not excuse the fact that the change itself 
was made without notice to the Union.
 
 
The Respondent contends that the Union should have been 
aware that the Employer would request employees to sign in 
and out of work because the workers brought the federal la
w-
suit alleging violations of minimum wage and overtime laws. 
The Employer reasons
, therefore, that the Union must have 
known that the Respondent would require them to keep such 
time records. However, it has not been shown that the Union 
was given any notice that the Employer would require the 
workers to sign in and out of work. Even if
 
the employees were 
given advance notice, a fact which has not been proven, such 
notice to employees does not excuse the Respondent from its 
obligation to advise the Union of the change and give it an 
opportunity to bargain with it about the proposed chang
e. 
 
Similarly, the Respondent argues that it informed its e
m-
ployees that if they continued to eat their meals from the E
m-

e-
spondent does not claim that it notified the Union of this 
change but conte
nds that notice to the employees was sufficient 
to satisfy its obligation to advise the Union of this change. First, 
it is not clear that the employees received notice of the change 
prior to its implementation. However, even if the workers were 
told in adv
ance, the Union was not notified of the change and 
given an opportunity to bargain with the Respondent concer
n-
ing the new policy of charging employees for meals they ate at 
the buffet. 
 
The Board has found that notice to employees of a change in 
working co
nditions does not constitute notice to the union. 

e-
sentative of a proposed change in terms and conditions of e
m-
ployment is to allow the representative to consult with unit 
employees to decide wheth
er to acquiesce in the change, o
p-
pose it, or propose modifications. A union's role in that process 
is totally undermined when it learns of the change incidentally 

Roll and Hold Warehouse 
and Distribution Corp.,
 
325 NLRB
 
41,
 
41

42 (1997). 
 
Further, the Respondent argues that the Union failed to r
e-
quest bargaining over the changes that it made, thereby waiving 
its right to bargain about the changes. I do not agree. The R
e-
 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 
160
 

ed to the 
Union as a fait accompli, making any demand for bargaining 
futile. See, e.g., 
Pontiac Osteopathic Hospital,
 
336 NLRB 
1021,
 
1023


bargaining over changes to employee benefits did not constitute 
a 
waiver where the union did not receive notice of the changes 
until after they were implemented.
 
I accordingly find and conclude that the 
Respondent had an 
obligation to give timely notice of these changes in working 
conditions to the Union before it made a
 
general announcement 
to the employees. By failing to do so, the Respondent violated 
Section 8(a)(5) and (1) of the Act.
 
C
ONCLUSIONS OF 
L
AW
 
1. By discharging Li Xian Jiang (Jessica), Respondent vi
o-
lated Section 8(a)(
3
) and (
1
) of the Act.
 
2. The following 
employees constitute a unit appropriate for 
the purposes of collective
-
bargaining within the meaning of 
Section 9(b) of the Act:
 
 
All full
-
time and regular part
-
time wait staff employed by the 
Respondent at its Clifton, NJ restaurant, excluding profe
s-
siona
ls, and guards and supervisors as defined in the Act.
 
 
3. The Respondent voluntarily recognized the Union in the 
above appropriate collective
-
bargaining unit on June 10, 2009
,
 
and thereupon assumed an obligation to bargain with the Union 
concerning changes
 
in terms and conditions of employment 
before implementing such changes.
 
4. At all times material herein the Union has been the excl
u-
sive collective
-
bargaining representative of the employees in 
the above unit.
 
5. By implementing a new policy requiring bar
gaining unit 
employees to pay for their meals, Respondent violated Section 
8(a)(1), (3)
,
 
and (5) of the Act.
 
6. By eliminating its employee transportation benefit for ba
r-
gaining unit employees, Respondent violated Section 8(a)(1), 
(3)
,
 
and (5) of the Act.
 
7. By reducing the work hours of employees in the bargai
n-
ing unit, Respondent violated Section 8(a)(1), (3)
,
 
and (5) of the 
Act.
 
8. By implementing a new procedure of requiring bargaining 
unit employees to sign in and sign out for work each day, R
e-
spondent
 
violated Section 8(a)(1), (3)
,
 
and (5) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the 
policies of the Act.
 
The Respondent having discriminatorily discharged Li Xian 
Jiang (Jessica),
 
it must offer her reinstatement and shall make 
her whole for any loss of earnings and other benefits suffered as 
a result of the unlawful action against her. Backpay shall be 
computed in accordance with 
F.
 
W. Woolworth Co.
, 90 NLRB 
289 (1950), with intere
st at the rate prescribed in 
New Hor
i-
zons
,
 
283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center,
 
356 NLRB 
6
 
(2010). The 
Respondent shall also be required to remove from its files any 
and all references to the unlawful discharge, and to notify her in 
writing that this has been done and that the warning and di
s-
charge will not be used against her in any way.
 
I sha
ll order that the Respondent be ordered to rescind the 
unilateral changes it made on or after June 10, 2009, but not
h-
ing in the Order is to be construed as requiring the Respondent 
to cancel any unilateral changes that benefited the employees. 
 
I shall als

be ordered to restore to unit employees the terms and cond
i-
tions of employment that were applicable prior to June 10, 
2009, and continue them in effect until the parties either reach 
an agreement or a go
od
-
faith impasse in bargaining. 
 
Inasmuch as many of the Respondent's employees are Ch
i-
nese 
speaking, I shall order that the 
n
otice be posted in Chinese 
and English.
 
[Recommended Order omitted from publication.]
 
 
 
 
 
 
